DETAILED ACTION

1)       Applicant’s election without traverse of invention I, drawn on claims 11-18, in the reply filed on 6/11/2021, is acknowledged.
Claims 19-21, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
2)        Claims 19-21, status identifiers are to recite - (Withdrawn) - .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     
Fushimi et al.                              (US 2017/0043565).
Claims 11, 14: Fushimi discloses a laminate.   The laminate includes a fine cellulose sheet layer having fibers of an average fiber width in range from 2 to 1000 nm.  A resin is in contact with a surface of the cellulose sheet layer.   The resin includes an adhesion promoter, a hybrid material of an organic compound and an inorganic compound which has a silicone skeleton, such as, silsesquioxane (claims 26, 36-37,  39-41, [0009], [0098]-[0106]).   Fushimi structurally discloses the invention, or in the least the differences, if any, are small and would have been obvious to one skilled in the art at the time the invention was filed.
Claims 12-13: the invention is disclosed per claim 11, above.   The resin layer includes polycarbonate resin and/or acrylic resin [0108]. 
Claim 15: the invention is disclosed per claim 11, above.  It is inherent or in the least it would have been obvious to one skilled in the art that the adhesion promoter be concentrated in the region of the resin layer closer to the fiber layer to provide high adhesion between the adjacent layers in order to achieve high strength and high transparency ([0012], [0054])
Claim 18: the invention is disclosed per claim 11, above.  The density of the sheet layer is from 0.90 g/cm3 to 1.60 g/cm3 [0086].                                                                                                                                                    4)       Claims 16-17, are rejected under 35 U.S.C. 103 as being unpatentable over Fushimi et al. in view of Shimizu et al. (JP 2014-079938).

Conclusion
5)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARK HALPERN/Primary Examiner, Art Unit 1748